DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "means" in line 1).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example only:
With respect to claim 45, the entire clam is vague as used. It is not clear what structure the applicant is referring to (note specially the underlined phrases).  “A device for continuous disintegration, drying and separation of bulk materials, having two impellers, comprising on their (what is their referring to?) concave working surfaces radial ribs, configured to be counter-rotating (what structure is counter rotating?), having a gap between each other, (what is “each other” referring to?) installed coaxially on a stationary hollow axle (two impellers cannot be installed on one stationary hollow axle, given the teaching in the specification and the illustrations in the drawings) or on two stationary hollow axles, comprising at least one hole (how does two stationary hollow axles encompass only one hole? note the phrase “at least one hole”) to feed a feedstock into a working chamber, wherein the working chamber is formed between the working surfaces of the impellers with a space limited by the working surfaces, in which, in turn, a zone for grinding the feedstock is formed, wherein the two counter-rotating concave impellers, a periphery of which is connected by a contactless ring junction, are placed in a cavity of a flow casing being a single mechanical structure with successive flow working zones.” Also, regarding the last three lines, what is a contactless ring junction? What is a cavity of a flow casing? Where are the successive flow working zones?
Claim 46 is indefinite since all that the applicant considers to be encompassed by the phrase “the flow casing is configured in a form of at least one cavity of a molded design” cannot be determined
Claim 47 is indefinite because it is not clear what the phrase “a synchronous separator-dryer with a radial operation principle” is intended to encompass.
With respect to claim 48, note the phrase “at least hub units”, at least what? How many units?
Claim 50 is indefinite since all that the applicant considers to be encompassed by the phrases “a contactless extension” and “elements of the synchronous separator-dryer” cannot be determined.
In claim 54: the phrase “a single mechanical structure with successive working zones, having their overpressure within -0.4 to +1 atm” is vague as used. It is not clear what overpressure of movement the applicant is referring to. 
With respect to claim 60: the claim language is confusing since it is not clear what method step is provided by the claim. Should the applicant’s intension be to rely on any structural part of the device per se, in support of patentability, then a step of providing/utilizing such device and its components must be included in the method claim.
Several expressions recited in the claims lack sufficient antecedent bases. For example only, the phrases "the two counter-rotating concave impellers" in line 9 of claim the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 45-46 and 48-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU 2616792, herein RU’792.

RU’792 discloses in Figs. 1-2, discloses a device/method comprising an in-line casing (6) containing two concave impellers (1) with radial ribs (5), on the concave surfaces thereof, and designed with a counter rotational capability, the impellers having a gap there between and being fitted coaxially on stationary hollow shafts (3) (or on one shaft) with holes for the supply of feedstock (4), wherein a working chamber (8) is formed between the working surfaces of the impellers, the space in the working chamber being restricted by the working surfaces of the impellers, and wherein a zone is  formed in the working chamber, in which zone autogenous grinding and drying of particles of feedstock takes place, in the flow; the device further comprises a hollow zone between the in-line casing and the impellers; the use, a centrifugal grader of feedstock particles (15), designed to be able to deliver particles of ground feedstock, which have been dried to a specific degree, based on the size and moisture content of the particles, from the working chamber (8) to the hollow zone, wherein the synchronous separator-dryer (15) is provided on at least one concave impeller (1), and has the ability to be fitted at different circumferences on each impeller, drying of the particles takes place as a result of the particles rubbing against each other and against the air in the working chamber (8) and in the working zones; the device comprises an outlet port, positioned in the casing (6) to discharge the particles of ground feedstock, which have been dried to a specific degree, out into the process line, wherein the casing (6)  with the outlet port, the impellers (1) with the synchronous separator-dryer (15) 
Indication of allowability of some of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the cited references disclose disintegrating devices.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/          Primary Examiner, Art Unit 3725